IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                           :                 NO. 470
                                 :
EXTENSION OF PILOT PROGRAM FOR :                   CRIMINAL PROCEDURAL RULES
ELECTRONIC FILING AND SERVICE OF :
MOTIONS AND OTHER LEGAL PAPERS :                   DOCKET
IN THE FIRST JUDICIAL DISTRICT   :
COURT OF COMMON PLEAS, TRIAL     :
DIVISION-CRIMINAL SECTION AND    :
THE PHILADELPHIA MUNICIPAL       :
COURT-CRIMINAL SECTION           :
                                 :

                                           ORDER

PER CURIAM

         AND NOW, this 29th day of February, 2016, IT IS ORDERED pursuant to Article
V, Section 10 of the Constitution of Pennsylvania that the pilot program for electronic
filing in the First Judicial District Court of Common Pleas, Trial Division-Criminal Section
and the Philadelphia Municipal Court-Criminal Section, as initially authorized by Order
No. 424, Criminal Procedural Rules Docket (February 6, 2013) and its accompanying
local rule, shall be extended until further Order of Court.

       During the pilot program, the provisions of the local rule shall control to the extent
that the local rule’s provisions conflict with the Pennsylvania Rules of Criminal
Procedure, the Electronic Case Record Public Access Policy and the Records Retention
and Disposition Schedule With Guidelines.

       This ORDER shall be processed in accordance with Pa.R.J.A. No. 103(b), and
shall be effective immediately.


         Justice Eakin did not participate in the consideration or decision of this matter.